Citation Nr: 0529915	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Army from 
November 1968 to November 1970 and from May 1971 to September 
1989.  He was in the US Army Reserves from November 1970 to 
May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 2003 from the 
Newark, New Jersey, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hepatitis C.  

Per 38 U.S.C.A. § 7722 (West 2002), the VA has an obligation 
to inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the service medical records indicate that the 
veteran suffered from hepatitis B while he was in service.  A 
private medical examiner, in October 2000, did report that 
the veteran's hepatitis B lead to the development of 
"hepatic dysfunction."  A review of the record indicates 
that the RO has never determined whether the veteran should 
be service-connected for the residuals of hepatitis B.  The 
RO also has never issued a decision based on the October 2000 
letter.  Thus, in accordance with 38 U.S.C.A. § 7722 (West 
2002), the veteran is provided notice that he, if he so 
desires, may apply for the indicated benefits.  

In May 2005, a hearing on appeal was held in Newark, New 
Jersey, (Travel Board hearing), before the undersigned, who 
is the Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Competent medical evidence showing that the veteran's 
hepatitis C is etiologically related to his military service, 
any incident therein, or to the hepatitis B condition he 
suffered from while in service has not been presented.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In letters dated in September 2001 and December 2001, the 
agency of original jurisdiction (AOJ), prior to the initial 
AOJ decision, which occurred in August 2003, informed the 
appellant of what evidence was required to substantiate the 
claim and of the veteran's, and the VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision and the 
statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his hepatitis 
C was related to his military service or any condition he 
suffered therefrom during his long period of active duty.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in October 2001 and January 
2002.  Those examinations confirmed the presence of the 
veteran's current disorder.  Given the fact that these 
examinations have been obtained and the veteran's private, 
along with federal, medical treatment records have been 
obtained, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to the option of 
presenting testimony and did so before the Board in May 2005.  
During that hearing, the veteran reasserted his written 
contentions - that being that his current hepatitis C 
disability was somehow related to the hepatitis B he was 
diagnosed with while in service.  Additionally, the veteran 
was given notice that the VA would help him obtain evidence 
but that it was up to the veteran to inform the VA of that 
evidence.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
hepatitis C claim, the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the 
veteran has undergone medical examinations so that the VA 
would have a complete picture of the veteran's disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran's service medical records show that he was 
diagnosed as having hepatitis B in 1987.  The veteran's 
service medical records, which stem from 1968 to 1989, do not 
indicate or suggest that the veteran ever suffered from the 
virus that produces hepatitis C.  Those same records are 
negative for a diagnosis of hepatitis C.  

In 2000, the veteran was diagnosed as suffering from 
hepatitis C.  He has been receiving treatment for this virus 
through the VA medical center and by his numerous private 
physicians.  A review of the VA and private medical treatment 
records do note that the veteran suffered from hepatitis B in 
service.  They also report that the veteran now has hepatitis 
C.  Nevertheless, these medical treatment records, 
accomplished by both federal and private medical 
practitioners, do not contain opinions or hypotheses that 
would etiologically link the veteran's current hepatitis C 
with the virus the veteran experienced in service.  

The veteran provided testimony before the Board in May 2005.  
During that hearing, the veteran claimed that as a result of 
his hepatitis in service, he developed the current strain of 
hepatitis.  He reiterated his previous contentions that he 
should be receiving VA compensation benefits for this blood 
disorder.  

The veteran did undergo two different VA Liver, Gall Bladder, 
and Pancreas Examinations; the first occurred in October 2001 
and the second was performed in January 2002.  While the 
examiners did recognize the fact that the veteran now has 
hepatitis C, neither examiner indicated that this virus was 
caused by or the result of the hepatitis B virus he suffered 
from in service.  Specifically, at the time of the VA 
examination in January 2002, the examiner reported that 
hepatitis C had been diagnosed approximately one year prior 
by the veteran's private physician.  The veteran denied any 
history of blood transfusions at any time, intravenous drug 
abuse, or sharing of needles at any time.  The diagnoses were 
status post exposure to hepatitis B, which was diagnosed in 
the service and hepatitis C positive.  The examiner further 
concluded that hepatitis B and hepatitis C can be transmitted 
by similar risk factors, but the specific risk factors cannot 
be determined in this case.  

The Board acknowledges the statements by the veteran 
regarding his current disorder.  Yet, these are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for credible medical evidence (not 
based on the history conveniently provided by the veteran), 
either from a private physician or a VA physician, that 
diagnoses the veteran as suffering from a blood disorder 
related to his military service or any condition he suffered 
therefrom while he was in the military.  Undoubtedly, the 
veteran is not a doctor and he has not undergone medical 
training.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person; and as a lay 
person, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that his hepatitis C was the result of his 
military service or caused by a disorder he suffered 
therefrom during his long tenure in the military.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran may now suffer from hepatitis C, medical evidence 
showing that this disorder was caused by or the result of the 
veteran's military service has not been presented.  Moreover, 
there is no credible medical evidence suggesting that his 
hepatitis C is related to the hepatitis B that occurred while 
the veteran was on active duty.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  The veteran's claim is thus denied.


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


